Name: Regulation (EEC) No 2822/72 of the Council of 28 December 1972 amending Regulation (EEC) No 805/68 as regards intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  prices;  distributive trades;  agricultural structures and production;  animal product
 Date Published: nan

 28 Official Journal of the European Communities 31.12.72 Official Journal of the European Communities No L 298/1 REGULATION (EEC) No 2822/72 OF THE COUNCIL of 28 December 1972 amending Regulation (EEC) No 805/68 as regards intervention measures in the beef and veal sector 2 . The intervention measures specified in paragraph 1 may be taken for adult bovine animals as well as for fresh or chilled meat of such animals , presented in the form of carcases , half carcases , compensated quar ­ ters , fore quarters or hind quarters . 3 . The Council , acting in accordance with the voting procedure laid down in Ar ­ ticle 43 (2) of the Treaty on a proposal from the Commission, may amend the list of products in paragraph 2 which may be the subject of intervention measures . THE COUNCIL OF THE EUROPEAN COMMUNI ­ TIES, Having regard to the Treaty establishing the European Economic Community, and in partic ­ ular Article 43 thereof; Having regard to the proposal from the Com ­ mission; Having regard to the Opinion of the European Parliament;1 Whereas Articles 5 and 6 of Council Regulation (EEC) No 805/681 of 27 June 1968 on the common organisation of the market in beef and veal, as last amended by Regulation (EEC) No 2838/712 lay down the conditions under which intervention measures may be taken; Whereas experience has shown that these provisions do not provide producers with sufficient price guarantees ; whereas in order to encourage producers to increase production of beef and veal the conditions governing inter ­ vention should be reinforced, Article 6 HAS ADOPTED THIS REGULATION: Article 1 1 . The intervention agencies appointed by the Member States shall buy in the fresh or chilled meat referred to in the Annex, Section (a), under Heading 02.01 A II (a ) 1 (bb). Only meat originating in the Com ­ munity and obtained from categories of adult bovine animals with a meat yield of more than 50% may be bought in . The buying-in price per category calculated by adjusting the intervention price cor ­ responding to 93% of the guide price by a coefficient expressing the ratio to be laid down between the price of the quality in question and the price of adult bovine animals under normal production con ­ ditions shall be established each year at the beginning of the marketing year . 2 . Intervention measures may also be taken when at the same time: ( a ) the price for adult bovine animals recorded on the representative markets of the Community in accordance with Article 10 is lower than 98% of the guide price; and (b) the price recorded pursuant to Article 10 on the representative market or markets of a Member State or of a region within a Member State for a defined Articles 5 and 6 of Regulation (EEC) No 805/68 shall be replaced by the following Articles : 'Article 5 1 . Intervention measures taken to prevent or mitigate a substantial fall in prices shall include: (a) aids for private storage , (b) buying-in by intervention agencies . 1 OJ No L 148 , 28.6.1968 , p . 24. 2 OJ No L 286, 30.12.1971 , p . 1 . Official Journal of the European Communities 29 graphs 2 and 3 may be revised annually in accordance with the procedure laid down in Article 43 (2) of the Treaty . 5 . The procedure laid down in Article 27 shall apply for the purpose of : (a ) the obtaining by any Member State of the application of the intervention meas ­ ures referred to in paragraph 1 accord ­ ing to detailed rules adapted to the characteristics of its production ; (b) decisions upon the intervention meas ­ ures specified in paragraphs 2 and 3 and the date on which they shall cease to quality o £ certain products is lower than the price, below which the intervention measures referred to in paragraph 3 are taken, adjusted by a coefficient expressing the normal retio between the price of the quality in question and the price of adult bovine animals recorded in accordance with Article 10 on the representative markets of the Commu ­ nity. Intervention measures may be applied only to the quality for which the condition laid down in subparagraph (b) is fulfilled . The price, calculated in accordance with subparagraph (b) shall be the maximum buying-in pr:ce . 3 . Intervention measures shall be taken for the whole of the Community, when the price for adult bovine animals, recorded on representative Community markets in accordance with Article 10, is lower than 93% of the guide price . The maximum buying-in pi ice shall be the same as that specified in paragraph 2. 4 . The Council , acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules for the application of this Article . The percentages specified in the second subparagrapn of paragraph 1 and in para ­ apply; (c) decisions determining the products which shall be bought in and the maximum and minimum prices which shall obtain; (d) the adoption of other detailed rules for the application of this Article , in partic ­ ular the conditions under which interven ­ tion measures may be applied.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Memoer States . Done at Brussels , 28 December 1972. For the Council The President P. LARDINOIS